DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 1/4/21.  Claim(s) 1, 8, 11, and 18-20 has/have been amended.  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 1/4/21, with respect to rejections under 35 USC 112 for claim(s) 8 and 18 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 8 and 18.

Applicant’s arguments, see applicant’s remarks, filed 1/4/21, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 6-8.
The Examiner respectfully disagrees because the invention is an abstract idea directed to scheduling system for booking appointments.  There is no transformation of data or an improvement in a field of technology such as a computer as previously available data is being used.  Data may be used in different manner however.  The argued practical application appears to be a business solution as the benefit is to reduce tedious and time consuming activities.  Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 1/4/21, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 9-10.
The Examiner respectfully disagrees because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

examiner notes that the features upon which applicant relies (i.e., viewing the schedule by both users) is/are not recited in the rejected claim(s) as the claim(s) only recite(s) via a communication module provide a request response and a notification response and update schedules.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding viewing the user interface with a request response and documents, applicant has provided no support for the arguments thus they are mere allegations.  Furthermore, Partridge was and is cited for a gui and SMS message (communication means).

Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 18-20 is/are rejected.  Regarding claim(s) 18-20, it has been held that a claim that recites both a system and a method for using said system is indefinite under section 112, paragraph 2. As such, a claim is not sufficiently precise to provide competitors with an accurate determination of the 'metes and bounds' of protection involved-IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)
A single claim which purports to be in multiple statutory classes is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention-Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990).
It appears claims 18-20 are a typographical error switching the claim from a method to a system when making claims 8-10 match 18-20 as previously only claims 8 and 18 and 10 and 19 matched respectively.  Appropriate correction/clarification is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1 and 11, as drafted, is/are a a process (claim(s) 11 recites a series of steps) and system (claim(s) 1 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to scheduling system for booking appointments.

Claim 11: updating of at least one centrally viewable schedule in real-time including:
providing that includes a plurality of centrally viewable schedules each associated with a unique registered contributing user and a communication;
providing at least one in communication with the communication for viewing a schedule associated with the one or more unique registered contributing users; and
by the central, in response to a secure request in relation to one or more unique registered contributing users from the at least one, within a predefined time period:
checking the schedule associated with the one or more unique registered contributing users; and based on the check, substantially simultaneously providing: to the at least one through the at least one communication a request response; and to the one or more unique registered contributing users through the at least one 
Claim 1: the same analysis as claim 11.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including marketing or sales activities or behaviors).
The additional elements unencompassed by the abstract idea include system comprising: at least server, database, module, user interface (claim(s) 1 and 11).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2-10 and 12-20 further define the abstract idea of claim(s) 1 and 11 with additional steps to further define user, schedule, secure request, desired enquiry, central server, response request, and notification response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-5, 11-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panay (US 2008/0004916 A1) in view of Patridge et al. (US 2007/0250370 A1).

Regarding claim 1 and 11 (currently amended), Panay teaches a method of updating of at least one centrally viewable schedule in real-time including:
providing a central server having a secure database that includes a plurality of centrally viewable schedules each associated with a unique registered contributing user and a communication component [see at least Fig. 1 and [0042-0044] for a server 12 with database 40; [0052] the server 12 is secure via log on of users and log on of users means users are unique registered contributing; Fig. 2 and [0006, 0046] the server 12 is ;
providing at least one user interface in communication with the communication module for viewing a schedule associated with the one or more unique registered contributing users [the limitation in interpreted as providing at least one user interface, in communication with the communication module, for viewing … ,
then see at least Fig. 2 and [0012, 0046] the server via a gui accessible by a user provides access to view centrally viewable schedules 74 of another user (unique registered contributing user) and contact box 56 (communication method) ]; and
by the central server, in response to a secure request in relation to one or more unique registered contributing users from the at least one user interface [see at least Fig. 2 and [0046] the server 12 is accessible by a registered user via a gui 50 that provides access to data when a registered user clicks a button such as calendar 75 by a causes a display to be shown in 76]: .

Panay doesn’t/don’t explicitly teach but Patridge discloses a communication module [see at least [0020] communication means (such as contact box of Panay [0046] ) ];
in response to a secure request in relation to one or more unique registered contributing users, within a predefined time period [see at least [0083] for a user can set the level of automation for any action; [0131] after 920 a user logging in (unique :
checking the schedule associated with the one or more unique registered contributing users [see at least [0132] 950 check schedule]; and
based on the check, substantially simultaneously providing: to the at least one user interface through the at least one communication module a request response; and to the one or more unique registered contributing users through the at least one communication module a notification response [see at least [0132] for 950 based on checking schedule send out requests (notification response) via SMS message ( [0020] communication mean); [0136] 990 send response from checking schedule to the user who initiated checking of schedule via the scheduling application (gui on panay) via SMS message ( [0020] communication mean) ], and selectively updating in real-time the schedule associated with the one or more unique registered contributing users [see at least [0099] for 470 update schedule based on checking scheduling and users responses].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panay with Patridge to include the limitation(s) above as disclosed by Patridge.  Doing so would help further define what is included in the client calendar and automation (see at least Panay [0023, 0046] ) to 

Regarding claim 2 and 12, modified Panay teaches the method of claim 11 wherein each unique registered contributing user is either an artist user or a venue user [see at least Panay [0044-0045] the user is a promoter or client and another user is a client].

Regarding claim 3 and 13, modified Panay teaches the method of claim 12 wherein artist user includes an artist agent user [see at least Panay [0044-0045] the user is a promoter (agent) or client and another user is a client].

Regarding claim 4 and 14, modified Panay teaches the method of claim 11 wherein the schedule associated with the one or more unique registered contributing users is viewable on the at least one user interface [see at least Fig. 2 and [0006, 0046] the server 12 is accessible by a user via a gui 50 that provides access to view centrally viewable schedules 74 of another user.

Modified Panay doesn’t/don’t explicitly teach but Patridge discloses wherein the schedule associated with the one or more unique registered contributing users includes free and/or occupied blocks [see at least Fig. 13 and [0109, 0141] for availability for future scheduling/ user preference schedule 1370 which includes as noted in Fig. 13 last schedule “Available to work”, “Prefer not to work”, and “Cannot Work”].
the limitation(s) above as disclosed by Patridge.  Doing so would help further define what is included in the client calendar and automation (see at least Panay [0023, 0046] ) to include the user’s choice for level of automation for improved user ability [see at least Patridge [0083, 0109, 0141] ].

Regarding claim 5 and 15, modified Panay teaches the method of claim 14 wherein the secure request includes a desired enquiry date and a desired enquiry time [see at least Panay Fig. 7 and [0060] for a request with date and time].

Regarding claim 20, modified Panay teaches a computer readable storage medium carrying a set of instructions that when executed by one or more processors cause the one or more processors to perform the method of claim 11 [see at least Panay Fig. 1 and [0042-0044] for a server 12 with database 40].

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panay in view of Patridge as applied to claim(s) 5 and 15 above and further in view of Loring et al. (US 2010/0191566 A1).

Regarding claim 6 and 16, modified Panay teaches the method of claim 15 wherein the desired enquiry date and time can only be chosen from the free blocks [see 

Modified Panay doesn’t/don’t explicitly teach but Loring discloses wherein the desired enquiry date and time can only be chosen from the free blocks [see at least Fig. 2 and [0027] the requester’s request only offer time slots that fall within previously defined activity time slots of the requestee].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Panay with Loring to include the limitation(s) above as disclosed by Loring.  Doing so would help “ensure that timeslots offered by the system do not conflict with existing commitments in the user's primary calendar” [see at least Loring [0005] ].

Claim(s) 7-8, 10, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panay in view of Patridge as applied to claim(s) 1 and 11 above and further in view of Sanders (US 2014/0142993 A1).

Regarding claim 7 and 17, modified Panay teaches the method of claim 11 wherein the central server includes a module [see at least Panay Fig. 7 and [0060] for a GUI via the server with a module of “Create Booking Request” as noted in Fig. 7; [0072] the invention can be implemented using modules (such as the Place a Bid button of Sanders [0084] ) ].

 document generation and the method includes the additional step of generating one or more of the group including: a user booking agreement form; a contributor booking agreement form; and an expense form [see at least [0070] for document generation; Figs. 2l, 2p, and 2q and [0084, 0087-0088] for the notification to the requestee includes a bid price (booking agreement form) based on the “Make Another Offer—Place a Bid” button in Figs 2l, 2p and 2q, where the bid button generates is a message (document) of a user booking agreement of a bid, date/time, and place ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Panay with Sanders to include the limitation(s) above as disclosed by Sanders.  Doing so would help allow “buyers and artists to communicate more directly with one another to meet the needs of both” [see at least Sanders [0029] ].

Regarding claim 8 and 18 (currently amended), modified Panay teaches the method of claim 17.

Modified Panay doesn’t/don’t explicitly teach but Patridge discloses wherein the request response includes data [see at least [0132] for 950 based on checking schedule send out requests (notification response) via SMS message ( [0020] communication mean); [0136] 990 send response from checking schedule to the user who initiated checking of schedule via the scheduling application (gui on panay) via SMS message ( [0020] communication mean) ]
the limitation(s) above as disclosed by Patridge.  Doing so would help further define what is included in the client calendar and automation (see at least Panay [0023, 0046] ) to include the user’s choice for level of automation for improved user ability [see at least Patridge [0083, 0109, 0141] ].

Modified Panay doesn’t/don’t explicitly teach but Sanders discloses the user booking agreement form [see at least Figs. 2l, 2p, and 2q and [0084, 0087-0088] for the notification to the requestee includes a bid price (booking agreement form) based on the “Make Another Offer—Place a Bid” button in Figs 2l, 2p and 2q, where the bid button generates is a message (document) of a user booking agreement of a bid, date/time, and place; [0064] standard or customized contracts for both the buyer and the artist].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Panay with Sanders to include the limitation(s) above as disclosed by Sanders.  Doing so would help allow “buyers and artists to communicate more directly with one another to meet the needs of both” [see at least Sanders [0029] ].

Regarding claim 10 and 20 (currently amended - 20), modified Panay teaches a system according to claim 7.

wherein the notification response includes data [see at least [0132] for 950 based on checking schedule send out requests (notification response) via SMS message ( [0020] communication mean); [0136] 990 send response from checking schedule to the user who initiated checking of schedule via the scheduling application (gui on panay) via SMS message ( [0020] communication mean) ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Panay with Patridge to include the limitation(s) above as disclosed by Patridge.  Doing so would help further define what is included in the client calendar and automation (see at least Panay [0023, 0046] ) to include the user’s choice for level of automation for improved user ability [see at least Patridge [0083, 0109, 0141] ].

Modified Panay doesn’t/don’t explicitly teach but Sanders discloses the contributor booking agreement form [see at least Fig. 2m and [0085] for the artist’s terms and conditions; [0064] standard or customized contracts for both the buyer and the artist].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Panay with Sanders to include the limitation(s) above as disclosed by Sanders.  Doing so would help allow “buyers and artists to communicate more directly with one another to meet the needs of both” [see at least Sanders [0029] ].

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panay in view of Patridge and Sanders as applied to claim(s) 7 and 17 above and further in view of LeVander (US 6,216,108 B1).

Regarding claim 9 and 19 (currently amended - 19), modified Panay teaches the system of claim 7.

Modified Panay doesn’t/don’t explicitly teach but Patridge discloses wherein the request response includes data [see at least [0132] for 950 based on checking schedule send out requests (notification response) via SMS message ( [0020] communication mean); [0136] 990 send response from checking schedule to the user who initiated checking of schedule via the scheduling application (gui on panay) via SMS message ( [0020] communication mean) ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Panay with Patridge to include the limitation(s) above as disclosed by Patridge.  Doing so would help further define what is included in the client calendar and automation (see at least Panay [0023, 0046] ) to include the user’s choice for level of automation for improved user ability [see at least Patridge [0083, 0109, 0141] ].

Modified Panay doesn’t/don’t explicitly teach but Levander discloses the expense form [see at least [col 3 ln 1-31] a form with itemized expenses “Time and materials are used to generate itemized prices in an estimate worksheet” and “help service 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Panay with LeVander to include the limitation(s) above as disclosed by LeVander.  Doing so would help further defined modified Panay’s booking (Panay [0005] ) such as contracts of buyers and sellers (see Sanders [0064] ) to include “help[ing] service contracting people in a variety of industries quickly and easily generate written contract proposals with itemized prices” [see at least LeVander [col 3 ln 1-31] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624